Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance

 	The 11/03/21 Notice of Allowance is corrected herein to correct claim 8 to be dependent from claim 1, where claim 8 had depended from claim 7, but where claim 7 was previously canceled.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments correct obvious typographical errors in the claims, as presented above 	In claim 8, line 1, “Claim 7” is replaced with  -  -   Claim 1    -   -  .


Reasons for Allowance
	Claims 1, 3-6, and 8-18 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Steer (US 4867749 A); and Mahood (US 2015/0223966 A1).  

    PNG
    media_image1.png
    446
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    261
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    291
    203
    media_image3.png
    Greyscale
	As to claim 1, Steer discloses an ostomy attachment 10/12 (urostomy appliance Abstract, Fig.1-3 Col.,ll.58; comprising 1st and 2nd parts 10/12 Col.2,ll.35-36; 1st part 10 with: adhesive pad 14/ 1st coupling element 16/ flange 18/ annular wall 20/ and/or sealing skirt 22 Fig.1-3,6 Col.2,ll.36-40; and 2nd part 12 with: 2nd coupling element 30; dome wall 32; and outlet 34 Fig.1-3,6; Col.2,ll.57-58) comprising:  	a flexible annular seal 14 (adhesive pad 14 Fig.1-3; Col.2,ll.36-37) configured to embrace a stoma (14 with central hole to receive stoma Fig.1-3 Col.3,ll.4,7,10); and  	a spout 12 (2nd part 12 comprising 30/32/34 as: 2nd coupling element 30; dome wall 32; and outlet 34 Fig.1-3; Col.2,ll.57-58)  		that in use is disposed beneath the stoma (as portion of 12 below stoma Fig.1-3 Col.3,ll.24,20-24); and  		configured to collect ostomy output at skin level (Fig.1-3 Col.3,ll.24.20-24); and  		direct ostomy output away from the patient and the annular seal 14 (Fig.1-3 Col.3,ll.20,20-24) and (as capable of) into an ostomy bag (where outlet 34 spout 12 empties ostomy waste and capable of directing waste into an ostomy bag when attached below or around the outlet 34 Fig.1-3 Col.3,ll.20,20-24),  	in which the flexible annular seal 14 is formed from an absorbent material (hydrocolloids Col.2,ll.46,42-47) and the spout 12/34 is formed from a non-absorbent material (e.g., synthetic plastics material Fig.1-3 Col.2,ll.60).

 	As to dependent claims 4-5, Steer discloses wherein the annular seal/pad 14 is a ring (having hole forming ring Fig.1-3; Col.3,ll.4) comprising: at least one or two mouldable arms that: in use can be [capable of being] wrapped at least partially around the patients' stoma (ring/pad 14 with concentric slitted rings that are cut to fit adhesive around stoma, necessarily providing 2 or more mouldable arms that are capable of wrapped around stoma Fig.1-3; Col.3,ll.8-10); and/or as flexible to allow [capable of] connection to rim portion/ flexible sealing skirt 22 Fig.1-3; Col.3,ll.20-25); and configured for in-situ adjustment to fully embrace the patients' stoma (ring/pad 14 with concentric slitted rings that are cut to fit adhesive around stoma, necessarily providing 2 or more mouldable arms that are capable of wrapped around stoma Fig.1-3; Col.3,ll.8-10). 	As to dependent claims 15-17, Steer discloses:  		a method for attaching an ostomy bag to a patient with a stoma, which method employs an ostomy bag having an aperture for receipt of ostomy output, and an ostomy attachment according to Claim 1 (as presented above for claim 1), the method comprising placing the ostomy attachment (as presented above for claim 1) on the patient such that the flexible annular seal 14 at least partially surrounds the patients' stoma and the spout 34/12 is disposed below the patients' stoma (as presented for the prior rejection of claim 9); and 		wherein the annular seal 14 of the ostomy attachment is a ring (Col.3,ll.7) in which the ring comprises at least one, or two, mouldable arms (as portion of ring of mouldable pressure sensitive adhesive including hydrocolloids of annular seal 14 Col.2,ll.42-47) that in use can be wrapped or embraced at least partially or fully around the patients' stoma (Col.3,ll.4,7,10), the method comprising the additional step of moulding the at least one mouldable arm around at least part of the patients' stoma (Col.3,ll.4,7,10). 	Steer does not teach that the annular seal 14 is an open ring. 
	However, Mahood teaches an ostomy attachment  or kit (Abstract) comprising:
    PNG
    media_image4.png
    399
    272
    media_image4.png
    Greyscale
 a flexible annular seal 1 (Fig.1-4 [0029]-[0033]) configured to embrace a stoma 21 (Fig.1-4; [0032],ll.3-12); in which the flexible annular seal 1 is formed from an absorbent material (hydrocolloid [0031],ll.3-4); (as per claims 4-5 and 15-17) wherein the annular seal 1 is an open ring Fig.1-2 (as open ring with gap between 15 and 17 Fig.1-2 [0030],ll.10,7-12).

 	However, as to independent claim 1, Steer and/or Mahood fail to teach or fairly suggest wherein the spout comprises a partially annular inner rim portion configured to engage with a rim portion of the annular seal, in which the partially annular inner rim portion of the spout is flexible to allow it to conform to a non-uniform stoma.  	
	As further presented on pages 5-9 of the 8/30/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Steer and/or Mahood to provide wherein the spout comprises a partially annular inner rim portion configured to engage with a rim portion of the annular seal, in which the partially annular inner rim portion of the spout is flexible to allow it to conform to a non-uniform stoma.  One of skill would not have been motivated to modify the teachings of Steer and/or Mahood to provide the above combination elements and arrangement of a chamfered rim, where Steer and/or Mahood fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so, and where Steer teaches away from using a flexible spout that allows it to conform to a non-uniform stoma, where Steer teaches that the spout must be rigid and made of a rigid material (Col.2,ll.34-38).

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781